Title: Draft of a Speech for William Denny, [15 November 1756]
From: Franklin, Benjamin
To: 


Teedyuscung, responding to Denny’s “Question in plain Terms” about land fraud on November 13, said that French influence with the young braves was the principal cause of the Indian attacks in Pennsylvania. Then, being pressed on the land question, he made the dramatic accusation the anti-proprietary interest, and especially the Quakers, had so long sought to publicize: “This very Ground, that is under me (striking it with his Foot) was my Land and Inheritance, and it is taken from me, by Fraud.” When urged to say what he meant by fraud, he charged that “when I had agreed to sell the Land, to the old Proprietary, by the Course of the River, the young Proprietaries came, and got it run, by a straight Course, by the Compass, and, by that Means, took in double the Quantity intended to be sold.” At a Council meeting the next day, Secretary Richard Peters and Conrad Weiser, the interpreter, both long charged with negotiations for proprietary land purchases, denied that any injustice had been done and proposed that the matter be looked into upon the governor’s return to Philadelphia, where the records were. Denny decided to promise the Indians a full investigation but first called on Franklin and the other commissioners for advice. They pointed out that promised investigations had so often been used as excuses for inaction that the Indians would have no faith in another such promise. They urged, therefore, that the presents provided by the government and the Quakers be distributed to the Indians regardless of the justice of the charges, since only thus could they be persuaded to cease their attacks. Denny concurred, and an “Answer to their [the Indians] Complaints was framed accordingly.” The portions of Denny’s speech printed below, probably agreed upon at this time though perhaps drawn up by Franklin and the commissioners earlier, were delivered on the 15th following some brief, friendly comments on other matters Teedyuscung had mentioned two days before.
  

Brethren
[November 15, 1756]
You have opened your Heart and shown us the Reasons you thought you had for differing with us. You have done well in speaking so plainly on that Head. But you should have made your Complaint to us before you lifted your Hand to strike, and that might have prevented the Mischief. When the great Creator made Man, he gave him a Tongue to complain of Wrongs, two Ears to hear a Brother’s Complaints, and two Hands to do him Justice by removing the Cause; all these were made before the Hatchet, and should be first used. Had the Man, in your Comparison, whose Pipe was taken from him, said, Brother, you took my Pipe from me at such a Time, and I must have Satisfaction; his Brother might have answered, I did not think you valued a Pipe so much; don’t let us differ about a small Matter; here Brother, take two of mine. That this Method, agreable to our ancient Treaties, may be remembred, and Complaints always made by you to us, or by us to you, in a publick Manner, and Justice demanded before we strike, I give you this Belt [String].


Give a Belt [String]


Brethren
I am but lately come among you; the Grievances you mention are of old Date. If former Indian Kings have, as you say, sometimes sold more Land than they had a right to sell, in so doing they injured us, and we, as well as you, have Cause to complain of them. But sometimes, tho’ they sold no more than their own, sold it fairly, and it was honestly paid for by the English, yet, when the Indian Children grow up, they may forget that their Fathers sold the Lands and divided the Goods; and some evil Spirit or bad Man that loves to make Mischief, may tell them, The Land is still yours, your Fathers never sold it, the Writings are false. Moreover, many People both English and Indians concern’d in former Purchases of Lands are now dead; and as you do not understand Writings and Records it may be hard for me to satisfy you of the Truth, tho’ my Predecessors dealt ever so uprightly; Therefore, to show our sincere Desire to heal the present Differences, and live in eternal Peace with you our Brethren, tell me what will satisfy you for the Injustice you suppose has been done you in the Purchase of Lands in this Province; and, if it be in my Power, you shall have immediate Satisfaction, whether it be justly due to you or not. The good People of this Province are willing and ready to open their Hands and help me by contributing freely to this good Work. Or, if you are not impowered to receive such Satisfaction at this Time, or have not Convenience to carry away the Goods that may be given you on that Account; then I will lodge the Goods in such Hands as you shall appoint, till you bring to our next Meeting your old Men of the several Nations who may have a Right to a Share in the Division of those Goods, where they shall be ready to be delivered to them and you. This may be done at a Council Fire to be rekindled at Philadelphia for you and us, or here, as you shall chuse; when we expect and insist that you bring down all the Captives that still remain in your Country.
And as you mention Grievances from the neighbouring Governments, I make no doubt but on proper Application you will have the utmost Justice done you; and if I can be of any Service to you in making the Application, it will give me great Pleasure. In Testimony whereof, I give you this Belt.
A Belt

 Endorsed [in Richard Peters’ hand]: Mr. Franklin Minute at Easton Novr. 1756
